 

Exhibit 10.24.6

 

JANUS HENDERSON GROUP PLC DEFERRED INCENTIVE AWARD

MATCHING RSU – DIP AWARD AGREEMENT

 

The Company grants to <Participant Name> (the “Grantee”), effective as of
<Purchase Date> (the “Grant Date”), a Matching Restricted Share Unit Award (the
“DIP Award”) as described below, subject to the terms and conditions set forth
in this DIP Award Agreement, the Company’s Third Amended and Restated 2010
Deferred Incentive Plan, as may be amended or amended and restated from time to
time (the “Company Plan”), and any applicable laws (including any applicable
securities laws), government regulations, stock exchange listing requirements or
Company policies in effect from time to time applicable to the DIP Award and the
underlying Shares, including those regarding the deferral of the DIP Award, the
Personal Code of Ethics, the Share Trading Policy and the Market Conduct Policy.
The Grantee must accept the DIP Award, including all of the applicable terms and
conditions, by <Date> or such later date determined by the Committee, or it will
lapse.  Capitalized terms used but not defined in this DIP Award Agreement have
the meaning specified in the Company Plan. The Company Plan and the method of
accepting the DIP Award may be accessed at the site on which the Grantee
accesses information related to the Grantee’s participation in the Company Plan.

 

1.         Grant of Matching Restricted Share Unit Award.

 

Subject to the provisions of this DIP Award Agreement and the Company Plan, the
Company hereby grants to the Grantee the number of Share Units identified in the
table below, representing the same number of Shares.

 

 

 

Matching Restricted Share Unit Award

 Number of Share Units Granted:

<Quantity Granted>

 

The DIP Award is granted in respect of Shares purchased by the Grantee on [DATE]
(the “Purchase Date”) pursuant to the Company’s Third Amended and Restated
Employee Stock Purchase Plan (the “Company ESPP”), as may be amended from time
to time  (such purchased Shares  (up to a $630 quarterly limit in payroll
contributions under the Company ESPP),  the “Purchased Shares”), which may not
be sold, transferred or otherwise disposed of by the Grantee until the first
anniversary of the Purchase Date unless otherwise provided in this DIP Award
Agreement.

 

2.         Vesting.

 

Except as otherwise provided herein, the DIP Award will become vested and no
longer subject to restriction on the first anniversary of the Grant Date (the
“Vesting Date”), provided that the Grantee has not experienced a Termination of
Affiliation prior to the Vesting Date.  Notwithstanding the foregoing, in the
event that the Vesting Date occurs on a day when the New York Stock Exchange is
closed, then the Vesting Date will occur on the next business day.

 

3.         Termination of Affiliation.

 





 



 

 

a.               Except as otherwise provided herein, in the event that the
Grantee has a Termination of Affiliation, any unvested portion of the DIP Award
and the Grantee’s rights hereunder shall be terminated, cancelled and forfeited
effective immediately upon such Termination of Affiliation.

 

b.               Notwithstanding the provisions of Sections 2 and 3(a) above, if
the Grantee has a Termination of Affiliation due to Retirement (as defined
below), death or Disability or if the Grantee has a Termination of Affiliation
by the Company or a Subsidiary (as appropriate) without Cause, then the DIP
Award shall vest in full and be settled as soon as practicable following such
Termination of Affiliation and all restrictions on selling the Purchased Shares
shall lapse as of such Termination of Affiliation.  “Retirement” shall mean a
Grantee’s Termination of Affiliation following (i) having both attained age
fifty-five (55) and completed at least ten (10) years of service with the
Company or a Subsidiary, or (ii) having attained age sixty (60).

 

c.               In accordance with the Company Plan,  the Committee may, in its
sole discretion, accelerate the vesting of all or a portion of the DIP Award or
waive any or all of the terms and conditions applicable to this DIP Award
Agreement.  This DIP Award Agreement does not supersede, or otherwise amend or
affect any other DIP awards, agreements, rights or restrictions that may exist
between the parties.

 

4.         Issuance of Shares.

 

Subject to Section 6(b) of this DIP Award Agreement (pertaining to Section 409A
of the Code) and Section 14.1 of the Company Plan (pertaining to the withholding
of taxes), as soon as practicable after the date any Share Units become vested,
but in no case later than 60 days following the date on which such Share Units
become vested, the Company shall issue to the Grantee one or more share
certificates or otherwise transfer Shares with respect to the Share Units
vesting (or shall take other appropriate steps to reflect the Grantee's
unrestricted ownership of all or a portion of the vested Share Units that are
subject to this DIP Award Agreement).

 

5.         Rights as a Shareholder.

 

The Grantee shall have no rights as a shareholder unless and until the Grantee
has become the holder of record of Shares following payment in Common Stock upon
the vesting of Share Units; provided, that, the Grantee shall be eligible to
receive an amount in cash equal to any distributions or dividends, or equivalent
or related payments (“Dividends”) (to the extent that such Dividends have a
record date that is on or after the date the Share Units have been credited to
the Grantee) that would have been paid to the Grantee with respect to any
then-unvested Share Units if the Grantee had been the holder of record of Shares
subject to such unvested Share Units as of the record date of such Dividends,
which amount shall be paid following the vesting of such Share Units and on the
date the Shares subject to such Share Units are delivered. No interest or other
earnings will be credited to the Grantee with respect to such Dividends.  In the
event that any Share Units are forfeited, cancelled or otherwise do not become
vested in accordance with the terms of this Agreement, then all Dividends in
respect of such Share Units shall be immediately forfeited.

 

6.         Miscellaneous.

 





2



 

 

a.    Other Restrictions.  Notwithstanding any other provision of the Company
Plan or this DIP Award Agreement, the Company will not be required to issue, and
the Grantee may not sell, assign, transfer or otherwise dispose of, any Shares
received as payment of the Share Units, unless (i) there is in effect with
respect to the Shares received as payment for the Share Units a registration
statement under the United States Securities Act of 1933, as amended, and any
applicable state or foreign securities laws or an exemption from such
registration, and (ii) there has been obtained any other consent, approval or
permit from any other regulatory body which the Committee, in its sole
discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing Common Stock received as payment of Share Units, as may be deemed
necessary or advisable by the Company in order to comply with such securities
laws or other restrictions.

 

b.   Section 409A; Six-Month Delay.  Section 6(b) of this DIP Award Agreement
will apply to a Grantee who, either at the Grant Date or at any time subsequent
to the Grant Date, is subject to United States income taxes. The intent of the
parties is that payments and benefits under the DIP Award made to the Grantee
comply with Section 409A of the Code and, accordingly, to the maximum extent
permitted, the DIP Award shall be interpreted and administered to be in
compliance with Section 409A of the Code. Notwithstanding anything contained
herein to the contrary, and to the extent applicable, the Grantee shall not be
considered to have experienced a Termination of Affiliation for the purposes of
Section 3 of this DIP Award Agreement unless the Grantee would be considered to
have incurred a “separation from service” within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under the DIP Award
shall be construed as a separate identified payment for the purposes of Section
409A of the Code, and any payments under the DIP Award that are due within the
“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing, and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided under the DIP
Award during the six-month period immediately following the Grantee’s
“separation from service” (within the meaning of Section 409A of the Code) shall
instead be paid on the first business day after the date that is six months
following the Grantee’s “separation from service” (or death, if earlier).

 

c.    Notices.  Any notice to be given to the Company shall be addressed to the
Company at its principal office, in care of its Assistant Corporate Secretary,
or, if by electronic mail, to the email address of the Assistant Corporate
Secretary. Any notice to be given to the Grantee shall be addressed to the
Grantee at the address, or if by electronic email, the email address, listed in
the Company’s records. By a notice given pursuant to this section, either party
may designate a different address for notices. Any notice to be given hereunder
shall be in writing and shall be deemed to have been given (i) on the date of
transmission if sent by telecopy or by electronic mail or (ii) if not by
electronic transmission, when actually delivered; when deposited in the national
mail, postage prepaid and properly addressed to the Grantee; or when delivered
by overnight courier.

 

d.   Binding Effect.  Except as otherwise provided hereunder, this DIP Award
Agreement shall be binding upon the heirs, executors or successors of the
parties to this DIP Award Agreement, including all rights and obligations.

 

e.    Laws Applicable to Construction.  The interpretation, performance and
enforcement of this DIP Award Agreement shall be governed by the laws of the
State of Delaware without reference to





3



 

 

principles of conflict of laws, as applied to contracts executed in and
performed wholly within the State of Delaware. In addition to the terms and
conditions set forth in this DIP Award Agreement, the Share Units are subject to
the terms and conditions of the Company Plan, which is hereby incorporated by
reference.

 

f.    Severability.  The invalidity or unenforceability of any provision of this
DIP Award Agreement shall not affect the validity or enforceability of any other
provision of this DIP Award Agreement.

 

g.   Conflicts and Interpretation.  In the event of any conflict between this
DIP Award Agreement and the Company Plan, the Company Plan shall take
precedence. In the event of any ambiguity in this DIP Award Agreement, or any
matters as to which this DIP Award Agreement is silent, the Company Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Company Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Company
Plan, and (iii) make all other determinations deemed necessary or advisable for
the administration of the Company Plan.

 

h.   Amendment.  Except as otherwise provided for in this DIP Award Agreement,
this DIP Award Agreement may not be modified, amended or waived except by an
instrument in writing approved by both parties hereto or approved by the
Committee; provided that the consent of the Grantee shall not be required for
any amendment which (i) does not adversely affect the rights of the Grantee, or
(ii) is necessary or advisable (as determined by the Committee) to carry out the
purpose of the DIP Award as a result of any new or change in existing applicable
law. The waiver by either party of compliance with any provision of this DIP
Award Agreement shall not operate or be construed as a waiver of any other
provision of this DIP Award Agreement, or of any subsequent breach by such party
of a provision of this DIP Award Agreement. Notwithstanding anything to the
contrary contained in the Company Plan or in this DIP Award Agreement, to the
extent that the Company determines that the Share Units are subject to Section
409A of the Code and fail to comply with the requirements of Section 409A of the
Code, the Company reserves the right to amend, restructure, terminate or replace
the Share Units in order to cause the Share Units to either not be subject to
Section 409A of the Code or to comply with the applicable provisions of such
section.

 

i.    Headings.  The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this DIP Award Agreement.

 

 

4

